Citation Nr: 0307617	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-06 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder of the 
left foot (claimed as foot fungus).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from November 1948 to June 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
held in September 2002.  A transcript of that hearing has 
been associated with the claims file.

In January 2003, the Board undertook additional evidentiary 
development of this case pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) codified at 
38 C.F.R. § 19.9(a)(2) (2002).  The development requested by 
the Board was accomplished.


FINDINGS OF FACT

1.  A portion of the veteran's service medical records, 
including the discharge physical examination, are presumed 
destroyed and unavailable.

2.  The available service medical records reflect that the 
veteran was treated for celluitis of unknown origin in 
November 1948, at which time he was instructed to continue 
foot soaks for treatment purposes.

3.  The testimony of the veteran and the lay statements of 
his close friends and relatives reflects that he continued to 
experience recurring skin irritation in his left foot after 
service.

4.  In April 2003, the veteran was diagnosed with 
dermatophytes/erythrasma of the toe webs of the left foot on 
a VA examination; the examiner concluded that there was a 50 
percent probability that this condition was incurred in 
service.


CONCLUSION OF LAW

A skin disorder of the left foot (dermatophytes/erythrasma of 
the toe webs) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(b), (d) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a skin disorder 
of the left foot.  
In essence, he contends that his currently diagnosed skin 
disorder is related to skin problems of the feet for which he 
was treated in service over fifty years ago.  In essence, he 
relies on the continuity of symptomatology provision found in 
VA regulations to establish service connection.  See 
38 C.F.R. § 3.303(b) (2002).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. §§ 5103, 5103A.

Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim of service connection for a skin 
disorder of the left foot was filed in August 2001 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review for all claims is as follows:  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination, the benefit of the doubt in resolving each 
issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In November 2001, the RO sent the veteran a letter detailing 
the requirements of the VCAA, including the responsibilities 
of the VA and the veteran with respect to obtaining evidence.  
The veteran was specifically informed of the evidence needed 
to substantiate his claim for service connection, and that 
the RO would assist him in obtaining evidence if he provided 
the proper information and release forms.  He also was 
provided notice of the evidence generally required to 
establish entitlement to service connection, e.g., service 
medical records to show event in service causing injury or 
disease, VA medical treatment records to show current 
disability, and medical examination/opinion evidence 
establishing a relationship between current disability and 
injury/disease in service.  Also, the veteran was advised of 
the development efforts taken by the RO and of the 
information and/or evidence he could provide to further 
develop his claim.

Additionally, the record shows that the veteran has been 
notified of the relevant law and regulations governing 
entitlement to service connection in the April 2002 statement 
of the case furnished to him in connection with this appeal.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In this regard, it appears that all 
identifiable and available service and post-service medical 
records have been obtained and are associated with the claims 
file pursuant to the development efforts undertaken by the RO 
throughout the course of this appeal as well as by the Board 
in connection with its January 2003 development memorandum.  
Of particular importance, the Board developed this matter in 
order to obtain a VA medical examination to evaluate the 
etiology of his skin disorder.  This was done.  A report of a 
April 2003 VA skin examination is of record and will be 
discussed below.

There is no indication that there exists any other evidence 
that has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He requested 
and was granted a personal hearing before the undersigned 
Veterans Law Judge in September 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits on the issue on appeal.

Pertinent law and regulations

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. When chronic in-service disease is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2000); Savage v. Gober, 10 Vet. App. at 488, 495-
496 (1997).

Analysis

The veteran seeks entitlement to service connection for a 
skin disorder of the left foot.  As noted above, he contends, 
in essence, that the cellulitis condition that was first 
treated in service is the same condition that continued to 
bother him over the years since service.

Initially, the Board notes that a portion of the veteran's 
service medical records are presumed destroyed and therefore 
unavailable, which, of particular importance in this case, 
includes the report of the service discharge physical 
examination as a copy of this report is not of record and 
could not be reconstructed.  In view of this fact, the Board 
notes further that judicial precedent holds that it has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the veteran.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In this case, there is evidence of a current skin disorder of 
the left foot, which satisfies element (1) of Hickson.  The 
report of the April 2003 VA skin diseases compensation 
examination shows a diagnosis of dermatophytes/erythrasma of 
the toe webs, specifically, between the third and fourth and 
fourth and fifth toes.  This diagnosis was based on the 
examiner's clinical examination of the veteran and his review 
of the evidence in the claims file.

With respect to Hickson element (2), evidence of in-service 
incurrence of a disease or injury, as noted above the 
veteran's complete service medical records are not available.  
However, a review of the veteran's available service medical 
records reflects that he was treated for celluitis of the 
left foot in November 1948 and instructed to treat the 
condition with foot soaks.  The clinical report of treatment 
indicates that the cause of this condition was unknown.  
There is no further indication of in-service treatment for 
this condition or any other skin disorder.  

The veteran has testified on appeal that he continued to have 
problems in service due to this skin condition, which he 
self-treated with soaking and ointments.
While the veteran is not competent to render medical 
diagnoses and opinions regarding the etiology of a disease or 
injury, he is competent under the law to report symptoms.  
See e.g. Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  Readily observable signs 
such as experiencing itching and continued aggravation in the 
left foot in service due to a skin disorder would fall under 
this category.

The Board has carefully reviewed the veteran's sworn hearing 
testimony.  Read together with his available service records, 
which corroborate his claim that he was in fact treated for a 
skin problem in his left foot, the Board finds that Hickson 
element (2) is established to the Board's satisfaction.

With respect to Hickson element (3), medical nexus, the Board 
undertook additional development of the evidence in this case 
in part to obtain a medical opinion addressing the etiology 
of the veteran's skin disorder.  In connection with the April 
2003 VA skin diseases examination, the VA examiner reviewed 
all the evidence in the veteran's claims file and provided 
the following medical opinion:  "The probability of [the 
veteran's skin disorder - dermatophytes/erythrasma between 
toe webs] having existed while he was in the military between 
[19]48 and 1952 is not certain, but perhaps 50%.  There is no 
facts [sic] to state that it existed with certainty."

The Board believes that this opinion, although hardly 
definitive, is significant to the outcome of this case.  The 
caveat "[t]here [are] no facts to state that [the skin 
disorder] existed with certainty" is overcome by other 
evidence.  As indicated in connection with the Board's 
discussion of Hickson element (2), there are such facts, in 
the form of the veteran's service medical records and his own 
statements.  It is the Board's responsibility, not the 
examining physician, to determine the facts.  

As discussed above, service connection may be established for 
a disease which was not chronic in service if continuity of 
symptomatology after service is demonstrated.  See 38 C.F.R. 
§ 3.303(b); Savage, supra.  However, there still must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999).  In this case, the Board finds that the April 2003 
medical opinion satisfied this purpose.  The Board believes 
that this opinion is congruent with other evidence of record, 
which includes not only the veteran's credible testimony 
regarding the chronic nature of his skin disorder, both 
during and after service, but includes lay statements from 
long-time close friends and relatives who attested to the 
problems the veteran experienced with his left foot skin 
condition in the years after service.  These latter 
statements also fall within the competency of the individuals 
involved under the Falzone, Layno and Harvey cases cited 
above for the purpose of supporting the veteran's claim that 
he continued to have problems with his left foot over the 
years after service due to recurring itchiness and flaking of 
his skin.  

Because the regulations regarding service connection do not 
require that a veteran establish service connection through 
medical records alone, see Triplette v. Principi, 4 Vet. App. 
45, 49 (1993), the Board believes that the medical findings 
reported on the April 2003 VA skin diseases examination as 
well as the credible lay evidence from the veteran and his 
friends/relatives is sufficiently probative to establish 
entitlement to service connection.

The record on appeal shows further that concerted efforts 
were undertaken to obtain private treatment records 
supportive of the veteran's claim, but such efforts produced 
negative results in light of the fact that the physicians in 
question had died many years ago and neither the veteran nor 
the RO could obtain corresponding medical records.  
Nevertheless, as detailed above, there is of record medical 
opinion evidence and competent lay evidence from the veteran 
and his friends/relatives that serves to link his current 
left foot skin disorder with service.  There is no competent 
evidence to the contrary.  Accordingly, in view of available 
evidence that is found credible by the Board, both medical 
and non-medical, and with resolution of reasonable doubt in 
favor of the veteran, the Board finds that Hickson element 
(3) has also been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
a skin disorder of the left foot.  Of record are the findings 
of a current disability made on the April 2003 VA skin 
diseases examination and the medical opinion reported 
therein, which was, at a minimum, favorable to the claim; the 
veteran's service medical records showing treatment for a 
skin disorder of the left foot and his sworn testimony 
regarding the chronic nature of this condition; and, the 
multiple lay statements of friends and relatives who attested 
to the problems the veteran had with his left foot over the 
years after service.

Accordingly, service connection for a skin disorder of the 
left foot, diagnosed as dermatophytes/erythrasma of the toe 
webs, is granted.




ORDER

Service connection for a skin disorder of the left foot 
(dermatophytes/erythrasma of the toe webs) is granted.



                      
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

